DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference number not mentioned in the description: 42 in Fig. 3. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference number in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
[0032], “an exerciser” should read an --exercise--;
[0038], it is not understood what is meant by “Image recognition may be used to joints in a picture”;
[0050], “The third box 43 shows which exercise that is being performed. A fourth 44, a fifth 45 and a sixth 46 box show how many repetitions have been correctly performed for corresponding first, second and third training set of the exercise.” should read --The third box 42 shows which exercise that is being performed. A fourth 43, a fifth 44 and a sixth 45 box show how many repetitions have been correctly performed for corresponding first, second and third training set of the exercise.--;
[0076], “determination manger” should read --determination manager--; and
[0079], “determination manger” should read --determination manager--.
Appropriate correction is required.
Claim Objections
Claim 13 objected to because of the following informalities: “verifying” should read –verify--. Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite mental processes of determining a(n) (in)correct exercise performance and verifying an incorrect exercise performance.
Claim 13 recites the limitations of a handheld user device for an advancement manager, the handheld user device comprising: a camera; a user interface, UI; a processing circuitry; a computer program product storing instructions that, when executed by the processing circuitry, causes the handheld user device to: … determine, when a stability of the detected exercise is within a first threshold, a performance of the detected exercise as correct, and otherwise determine the performance as incorrect; and verifying that the performance determined as incorrect occurs in a subsequent repetition of the detected exercise before providing the correction indication. As drafted, these limitations are steps that, under their broadest reasonable interpretation, cover performance of the steps in the mind but for the recitation of a generic computing device and a generic sensor. That is, other than reciting “a handheld user device”, “a camera”, “a user interface, UI”, “a processing circuitry”, and “a computer program product”, nothing in the claim elements precludes the steps from practically being performed in the human mind and/or with pen and paper. For example, but for the “handheld user device”, “camera”, “UI”, “processing circuitry”, and “computer program product” language, the claim encompasses a coach or trainer manually assessing the stability of a user’s exercise and, in the case of incorrect exercise, double-checking the exercise before giving the user corrective feedback. If claim limitations, under their broadest reasonable interpretation, cover performance of the limitations in the human mind and/or with pen and paper, but for the recitation of generic computer components, then they fall within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. Specifically, the claim recites the additional elements of a “handheld user device”, “a camera”, “a user interface, UI”, “a processing circuitry”, “a computer program product storing instructions”, “detect an exercise of a person in front of the camera, wherein the exercise is a trained exercise”, and “provide a correction indication towards the UI for the determined incorrect performance”. The handheld user device, camera, user interface, processing circuitry, and computer program product are recited at a high level of generality and merely automate the detecting, determining, verifying, and providing steps, thus serving as a generic computing device and a generic sensor to perform the abstract idea. The device, camera, UI, circuitry, and computer program are claimed generically, are operating in their ordinary capacities, and do not use the judicial exception in a manner that imposes a meaningful limit on the exception, such that the claim is more than a drafting effort designed to monopolize the exception. As recited, these additional elements amount to no more than mere instructions to apply the exception using a generic computing device and a generic sensor. Furthermore, the detecting and providing steps are simply insignificant extra-solution activity—i.e., pre-solution data gathering and post-solution reporting, respectively. The limitation “wherein the exercise is a trained exercise” also constitutes insignificant extra-solution activity because it is an insignificant application (assessing stability of a trained exercise) or mere selection of a particular data source or type of data (stability information for a trained exercise) to be manipulated. Finally, this limitation does no more than generally link the judicial exception to a particular technological environment or field of use (devices for assessing exercise stability where the exercise is a trained exercise). These additional elements thus do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a device, camera, UI, circuitry, and computer program amount to no more than mere instructions to apply the exception using a generic computing device and a generic sensor. Mere instructions to apply an exception using a generic computing device and a generic sensor cannot provide an inventive concept. As further discussed above with respect to integration of the abstract idea into a practical application, the detecting and providing steps, as well as the limitation “wherein the exercise is a trained exercise”, are simply insignificant extra-solution activity, while the latter does no more than generally link the judicial exception to a particular technological environment or field of use. Such insignificant extra-solution activity and general linking to a particular technological environment or field of use also fail to provide an inventive concept. Accordingly, claim 1 is not patent eligible.
Claims 1 and 14, which are directed to a method and computer program, respectively, are identical in substance to claim 13, and are thus rejected for the same reasons discussed above for claim 13.
Claim 2 recites the limitations determining a weight of an exercise equipment present in the detected exercise, wherein the first threshold is dependent of the determined weight. Both these additional elements are simply insignificant extra-solution activity. The former is pre-solution data gathering, while the latter is an insignificant application (assessing stability of an exercise relative to the weight of the equipment) or mere selection of a particular data source or type of data (the weight of the equipment) to be manipulated. The latter element also does no more than generally link the judicial exception to a particular technological environment or field of use (methods for assessing stability where stability is measured relative to the weight of the equipment). These additional elements thus fail to integrate claim 1’s abstract idea into a practical application. Moreover, such insignificant extra-solution activity and general linking to a particular technological environment or field of use do not provide an inventive concept. Accordingly, claim 2 lacks additional elements that are sufficient to amount to significantly more than the judicial exception recited in claim 1. Claim 2 is thus not patent eligible.
Claim 3 recites the limitation wherein the exercise is detected by image recognition. This additional element is simply insignificant extra-solution activity—i.e., an insignificant application (assessing stability of an exercise detected from an image) or mere selection of a particular data source or type of data (an image) to be manipulated. This element also does no more than generally link the judicial exception to a particular technological environment or field of use (methods for assessing stability of an exercise where the exercise is detected from an image). This additional element thus fails to integrate claim 1’s abstract idea into a practical application. Moreover, such insignificant extra-solution activity and general linking to a particular technological environment or field of use do not provide an inventive concept. Accordingly, claim 3 lacks additional elements that are sufficient to amount to significantly more than the judicial exception recited in claim 1. Claim 3 is thus not patent eligible.
Claim 4 recites the limitations wherein the stability is determined by detecting movement of one or more reference points of the person in front of the camera. These additional elements are simply insignificant extra-solution activity. Detecting movement is pre-solution data gathering, while determining stability by detecting movement is an insignificant application (assessing stability of an exercise by detecting movement) or mere selection of a particular data source or type of data (detected movement) to be manipulated. The latter element also does no more than generally link the judicial exception to a particular technological environment or field of use (methods for assessing stability of an exercise by detecting movement). These additional elements thus fail to integrate claim 1’s abstract idea into a practical application. Moreover, such insignificant extra-solution activity and general linking to a particular technological environment or field of use do not provide an inventive concept. Accordingly, claim 4 lacks additional elements that are sufficient to amount to significantly more than the judicial exception recited in claim 1. Claim 4 is thus not patent eligible.
Claim 5 recites the limitation wherein the first threshold is a distance unit in a first dimension based on a normalized value of a distance in a second dimension. This additional element is simply insignificant extra-solution activity—i.e., an insignificant application (assessing stability of an exercise where the threshold is a certain distance unit) or mere selection of a particular data source or type of data (a certain distance unit) to be manipulated. This element also does no more than generally link the judicial exception to a particular technological environment or field of use (methods for assessing stability of an exercise where the threshold is a certain distance unit). This additional element thus fails to integrate claim 1’s abstract idea into a practical application. Moreover, such insignificant extra-solution activity and general linking to a particular technological environment or field of use do not provide an inventive concept. Accordingly, claim 5 lacks additional elements that are sufficient to amount to significantly more than the judicial exception recited in claim 1. Claim 5 is thus not patent eligible.
Claim 6 recites the limitation wherein the performance of the detected exercise is determined as correct when also a speed of the detected exercise is below a second threshold. This additional element is simply insignificant extra-solution activity—i.e., an insignificant application (assessing stability by additionally considering exercise speed) or mere selection of a particular data source or type of data (exercise speed) to be manipulated. This element also does no more than generally link the judicial exception to a particular technological environment or field of use (methods for assessing stability by additionally considering exercise speed). This additional element thus fails to integrate claim 1’s abstract idea into a practical application. Moreover, such insignificant extra-solution activity and general linking to a particular technological environment or field of use do not provide an inventive concept. Accordingly, claim 6 lacks additional elements that are sufficient to amount to significantly more than the judicial exception recited in claim 1. Claim 6 is thus not patent eligible.
Claim 7 recites the limitation wherein the second threshold is a predetermined value. This additional element is simply insignificant extra-solution activity—i.e., an insignificant application (assessing stability using a preset value for comparing exercise speed) or mere selection of a particular data source or type of data (a preset value for comparing exercise speed) to be manipulated. This element also does no more than generally link the judicial exception to a particular technological environment or field of use (methods for assessing stability using a preset value for comparing exercise speed). This additional element thus fails to integrate claim 1’s abstract idea into a practical application. Moreover, such insignificant extra-solution activity and general linking to a particular technological environment or field of use do not provide an inventive concept. Accordingly, claim 7 lacks additional elements that are sufficient to amount to significantly more than the judicial exception recited in claim 1. Claim 7 is thus not patent eligible.
Claim 8 recites the limitation wherein a performance of the detected exercise is determined as correct when also a relative position of two or more reference points of the person in front of the camera is within a predetermined interval. This additional element is simply insignificant extra-solution activity—i.e., an insignificant application (assessing stability by additionally considering positions of reference points) or mere selection of a particular data source or type of data (positions of reference points) to be manipulated. This element also does no more than generally link the judicial exception to a particular technological environment or field of use (methods for assessing stability by additionally considering positions of reference points). This additional element thus fails to integrate claim 1’s abstract idea into a practical application. Moreover, such insignificant extra-solution activity and general linking to a particular technological environment or field of use do not provide an inventive concept. Accordingly, claim 8 lacks additional elements that are sufficient to amount to significantly more than the judicial exception recited in claim 1. Claim 8 is thus not patent eligible.
Claim 9 recites the limitation wherein the first threshold is dependent of an exercise history of the person in front of the camera. This additional element is simply insignificant extra-solution activity—i.e., an insignificant application (assessing stability of an exercise relative to a user’s exercise history) or mere selection of a particular data source or type of data (a user’s exercise history) to be manipulated. This element also does no more than generally link the judicial exception to a particular technological environment or field of use (methods for assessing stability of an exercise relative to a user’s exercise history). This additional element thus fails to integrate claim 1’s abstract idea into a practical application. Moreover, such insignificant extra-solution activity and general linking to a particular technological environment or field of use do not provide an inventive concept. Accordingly, claim 9 lacks additional elements that are sufficient to amount to significantly more than the judicial exception recited in claim 1. Claim 9 is thus not patent eligible.
Claim 10 recites the limitation wherein the first threshold is dependent of an exercise history of the person in front of the camera. This additional element is simply insignificant extra-solution activity—i.e., an insignificant application (providing corrective feedback in the form of a picture, video, or audio) or mere selection of a particular data source or type of data (a picture, video, or audio) to be manipulated. This element also does no more than generally link the judicial exception to a particular technological environment or field of use (methods for providing corrective feedback in the form of a picture, video, or audio). This additional element thus fails to integrate claim 1’s abstract idea into a practical application. Moreover, such insignificant extra-solution activity and general linking to a particular technological environment or field of use do not provide an inventive concept. Accordingly, claim 10 lacks additional elements that are sufficient to amount to significantly more than the judicial exception recited in claim 1. Claim 10 is thus not patent eligible.
Claim 11 recites the limitation providing an advancement indication towards the UI for the detected exercise. This additional element is simply insignificant extra-solution activity—i.e., post-solution reporting. This additional element thus fails to integrate claim 1’s abstract idea into a practical application. Moreover, such insignificant extra-solution activity does not provide an inventive concept. Accordingly, claim 11 lacks additional elements that are sufficient to amount to significantly more than the judicial exception recited in claim 1. Claim 11 is thus not patent eligible.
Claim 12 recites the limitation wherein a set of repetitions of the detected exercise is started upon the detected exercise. This additional element is simply insignificant extra-solution activity—i.e., an insignificant application (detecting exercise where a set of repetitions is started) or mere selection of a particular data source or type of data (exercise where a set of repetitions is started) to be manipulated. This element also does no more than generally link the judicial exception to a particular technological environment or field of use (methods for detecting exercise where a set of repetitions is started). This additional element thus fails to integrate claim 1’s abstract idea into a practical application. Moreover, such insignificant extra-solution activity and general linking to a particular technological environment or field of use do not provide an inventive concept. Accordingly, claim 12 lacks additional elements that are sufficient to amount to significantly more than the judicial exception recited in claim 1. Claim 12 is thus not patent eligible.
Claim 14 is further rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because Is directed to a “computer program comprising computer program code”, which is “software per se” that encompasses transitory forms of signal transmission.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 6-7, and 9-14 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Lake, II et al. (US 20150005911 A1) [hereinafter “Lake”].
Claim 1
Lake discloses a method for an advancement manager in a handheld user device, the method being performed in a handheld user device, (Abstract; cl. 1; [0005], [0098]), and the method comprising:
detecting an exercise of a person in front of a camera of the handheld user device, ([0004], [0102]) wherein the exercise is a trained exercise; ([0049], [0055])
determining, when a stability of the detected exercise is within a first threshold, a performance of the detected exercise as correct, and otherwise determine the performance as incorrect; (Fig. 9; stability score 910; [0053], [0067])
verifying that the performance determined as incorrect occurs in a subsequent repetition of the detected exercise before providing a correction indication; (Fig. 9; [0053] (“[T]he score comprises an average score, a personal highest score, a personal lowest score, a score profile over time, a score profile over repetition, or combinations of the like. … [T]he score is derived, at least in part, from the user’s body stability, the user’s motion consistency, the user’s improvement over time or repetitions, or combinations of the same.”)), [0067] (“Similarities of different numbers of repetitions 931 are optionally evaluated as part of the score, and optionally combined with similarity score 940 and stability score 910 to generate a final score 950.”)) and
providing the correction indication towards a user interface, UI, of the handheld user device for the verified incorrect performance. ([0054]–[0055], [0120])
Claim 2
Lake discloses determining a weight of an exercise equipment present in the detected exercise, wherein the first threshold is dependent of the determined weight. ([0055] (“In some embodiments, the exercise is a weight training exercise, and the exercise-specific message comprises: time spent, number of repetitions, weight too much, weight too litter, weight changed too much, motion too fast, body too unstable, form too incorrect, form too inconsistent, number of exercise stored, and corrective advice regarding exercise form.”))

Claim 4
Lake discloses wherein the stability is determined by detecting movement of one or more reference points of the person in front of the camera. (Fig. 9; stability score 910; [0005], [0038] (“The present invention relates to statistical analysis of three dimensional (3D) bodily motion data captured by motion sensors using a personal computing device.”), [0053], [0102])
Claim 6
Lake discloses wherein the performance of the detected exercise is determined as correct when also a speed of the detected exercise is below a second threshold. (cl 1; [0005] (“[T]he score is derived, at least in part, from comparison of the acceleration data and the angular velocity data to an exercise model generated from one or more qualified fitness professionals.”), [0055] (“[T]he exercise is a weight training exercise, and the exercise-specific message comprises: time spent, number of repetitions, weight too much, weight too litter, weight changed too much, motion too fast, body too unstable, form too incorrect, form too inconsistent, number of exercise stored, and corrective advice regarding exercise form.”))
Claim 7
	Lake discloses the elements of claim 7 as stated above for claim 6.
Claim 9
Lake discloses wherein the first threshold is dependent of an exercise history of the person in front of the camera. ([0053] (“[T]he score comprises an average score, a personal highest score, a personal lowest score, a score profile over time, a score profile over repetition, or combinations of the like. … [T]he score is derived, at least in part, from the user’s body stability, the user’s motion consistency, the user’s improvement over time or repetitions, or combinations of the same.”))

Claim 10
Lake discloses wherein the correction indication is an image, or a video, displayed on a display of the handheld user device, and/or a voice message played by a speaker of the handheld user device. ([0005] (“[T]he application further comprises a software module configured to present a user interface on the display, the user interface comprising the score, the exercise, the repetitions, exercise-specific messages, or a combination thereof.”), [0085] (“the user interface allow an on-device display of message, a selection or a modification of a device mode, a rest timer, an instantaneous feedback via sound, light, or vibration, …”))
Claim 11
Lake discloses providing an advancement indication towards the UI for the detected exercise. ([0053], [0054] (“the on-device display comprises display of a score, …”))
Claim 12
Lake discloses wherein a set of repetitions of the detected exercise is started upon the detected exercise. (Fig. 8; step 870; [0051] (“[T]he personal exercise analysis application further comprises a software module configured to place the device in a normal mode, the normal mode comprising applying a probabilistic analysis to data associated with a three-dimensional bodily motion to identify an exercise type, classify the exercise type by comparison to a recorded exercise model, and identify repetitions of the exercise.”))
Claim 13
Lake discloses the elements of claim 13 as stated above for claim 1.
Claim 14
Lake discloses the elements of claim 14 as stated above for claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lake in view of Holmes et al. (EP 2652658 B1) [hereinafter “Holmes”].
Claim 3
Lake discloses the elements of claim 3 as stated above for claim 1 with respect to 35 U.S.C. 102.
Lake may not explicitly disclose, but, in the same field of endeavor, Holmes teaches wherein the exercise is detected by image recognition. ([0015] (“The input devices 120 may include, for example, … a camera …. In this regard, input devices 120 may comprise one or more sensors configured to sense, detect, and/or measure athletic movement from a user, such as user 124, shown in FIG. 1A.”), [0034])
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Lake to include wherein the exercise is detected by image recognition as taught by Holmes because doing so would simply involve the use of a known technique (Holmes’ camera to detect athletic movement) to improve a similar method (Lake’s method of detecting and correcting exercise) in the same way. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415–21, 82 USPQ2d 1385, 1395–97 (2007).
Claim 8
Lake in view of Holmes discloses the elements of claim 8 as stated above for claim 1 with respect to 35 U.S.C. 102 for Lake, and further discloses wherein a performance of the detected exercise is determined as correct when also a relative position of two or more reference points of the person in front of the camera is within a predetermined interval. (Holmes: [0051])

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lake in view of Lillie et al. (US 20180020954 A1) [hereinafter “Lillie”].
Lake discloses the elements of claim 5 as stated above for claim 4 with respect to 35 U.S.C. 102, and further discloses wherein the first threshold is a distance unit in a first dimension based on a distance in a second dimension. ([0048] (In some embodiment, the data associated with a bodily motion of a user in three dimensions comprises one, two, or three dimensional distance, … or the like. In further embodiments, the data associated with a bodily motion of a user in three dimensions comprises mathematical or statistical processing of one, two, or three dimensional distance … or the like.”))
Lake may not explicitly disclose, but, in the same field of endeavor, Lillie teaches normalized value. ([0111] (“Then the lengths of the vectors are calculated … in order to be used to normalize both vectors.”), [0113])
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Lake to include normalized value as taught by Lillie because doing so would simply involve the use of a known technique (Lillie’s normalized value) to improve a similar method (Lake’s method of determining exercise stability) in the same way. See KSR, 550 U.S. at 415–21, 82 USPQ2d at 1395–97. Moreover, Lake expressly teaches that “mathematical or statistical processing”—of which normalization is an example—may be applied to the dimension distances. ([0048])
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Fleisher whose telephone number is (571) 272-8278. The examiner can normally be reached M-F 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A FLEISHER/Examiner, Art Unit 3715   

/DMITRY SUHOL/Supervisory Patent Examiner, Art Unit 3715                                                                                                                                                                                                        





                                                                                                                                                                                                
October 5, 2022